DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 3/23/21. Claims 1, 5, 6, 13, and 14 are amended. Claims 7-9, 12, 18, and 19 are canceled. Claims 16, 17, and 20-22 were previously withdrawn and are now canceled. Claims 1-6, 10, 11, and 13-15 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16, 17, and 20-22 directed to a group non-elected without traverse.  Accordingly, claims 16, 17 and 20-22 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alyssa D’Antonio on 4/2/21.

The application has been amended as follows: 
protective chemicals do not include Ti.



Allowable Subject Matter
Claims 1-6, 10, 11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the active material of claim 1, where the lithium cobalt oxide particles have the claimed Mg dopant concentration and wherein the particles are coated with protective chemicals not including Ti.
Inoue et al. (US 2017/0263930) is found to be similar to the claimed invention, but teaches Mn doped in a similar manner to the Mg doping. Inoue fails to teach or fairly suggest substituting Mg for Mn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729